DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 12/3/21 are acknowledged. Claims 1, 3, 5, 10, 15, 21, 26 have been amended. Claims 34-36 have been added. Claims 2, 4, 6, 9, 11-14, 17-18, 22-23, 25, 27-33 have been canceled. Claims 1, 3, 5, 7, 8, 10, 15, 16, 19-21, 24, 26, and 34-36 are pending and under examination. 
Withdrawn Rejections
The rejection of claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 2 of the previous Office action.
The rejection of claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 7 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denise Ray	 on January 19, 2022.

In the claims:
1.	(Previously Presented) A method for evaluating renal status in a subject that is diagnosed as having an acute kidney injury, wherein the subject meets the definition RIFLE I or F or KDIGO Stage 2 or 3, and treating the subject based on the evaluation, comprising: 
performing an analyte binding assay configured to detect C-C motif chemokine 14 by introducing a body fluid sample obtained from the subject into an assay instrument which (i) contacts all or a portion of the body fluid sample with a binding reagent which specifically binds for detection C-C motif chemokine 14 and (ii) generates an assay result indicative of binding of C-C motif chemokine 14 to the binding reagent; 
correlating the assay result generated by the assay instrument to a likelihood that the subject has a persistent acute kidney injury (AKI) by using the assay result as a rule-in for persistent AKI
treating the subject having persistent AKI with renal replacement therapy (RRT).

2.	(Canceled) 

3.	(Currently Amended) [[A]] The method of claim 1, wherein the body fluid is urine, blood, serum, or plasma.

4.	(Canceled)

	5.	(Currently Amended) [[A]] The method of claim 1, wherein a persistent AKI is defined as acute kidney injury meeting the definition RIFLE I or F or KDIGO Stage 2 or 3 for 72 hours, where the persistence period begins from the time the body fluid sample is obtained to 48 hours after the body fluid sample is obtained.

	6.	(Canceled)

	7.	(Currently Amended) [[A]] The method of claim 1, wherein the subject is diagnosed as having an acute kidney injury meeting the definition RIFLE F or KDIGO Stage 3 at the time the time the body fluid sample is obtained.

	8.	(Currently Amended) [[A]] The method of claim 1, wherein the RRT comprises hemodialysis.

	9.	(Canceled) 

	10.	(Currently Amended) [[A]] The method of claim 1, wherein 
	(a)	the threshold provides a positive predictive value of at least 0.75 for persistent AKI; or
	(b)	the threshold provides a positive predictive value of at least 0.8 for persistent AKI.

	11.-14.	(Canceled) 

	15.	(Previously Presented) A method for evaluating renal status in a subject and treating the subject based on the evaluation, comprising: 
	selecting the subject for evaluation based on a measured value of one or more AKI biomarkers that exceeds a threshold indicative of an increased risk of having an acute kidney injury that meets the definition RIFLE I or F or KDIGO Stage 2 or 3;
	performing an analyte binding assay configured to detect C-C motif chemokine 14 by introducing a body fluid sample obtained from the subject into an assay instrument which (i) contacts all or a portion of the body fluid sample with a binding reagent which specifically binds for detection C-C motif chemokine 14 and (ii) generates an assay result indicative of binding of C-C motif chemokine 14 to the binding reagent; 
	correlating the assay result generated by the assay instrument to a likelihood that the subject has a persistent acute kidney injury (AKI) by using the assay result as a rule-in for persistent AKI when the assay result is above a predetermined threshold and the threshold provides a positive predictive value of at least 0.6; and 
	treating the subject having persistent AKI with renal replacement therapy (RRT).

	16.	(Currently Amended) [[A]] The method of claim 15, wherein the AKI biomarkers are one or more of Insulin-like growth factor-binding protein 7, Metalloproteinase inhibitor 2, Neutrophil gelatinase-associated lipocalin, Cystatin-C, Interleukin-18, Hepatitis A 

	17.	(Canceled) 

	18.	(Canceled) 

	19.	(Currently Amended) [[A]] The method of claim 15, wherein the body fluid is urine, blood, serum, or plasma.

	20.	(Currently Amended) [[A]] The method of claim 19, wherein said assay result is a measured urine concentration of C-C motif chemokine 14.

	21.	(Currently Amended) [[A]] The method of claim 15, wherein a persistent AKI is defined as acute kidney injury meeting the definition RIFLE I or F or KDIGO Stage 2 or 3 for 72 hours, where the persistence period begins from the time the body fluid sample is obtained to 48 hours after the time the body fluid sample is obtained.

	22.-23.	(Canceled)

	24.	(Currently Amended) [[A]] The method of claim 15, wherein the RRT comprises hemodialysis.

	25.	(Canceled) 

	26.	(Currently Amended) [[A]] The method of claim 15, wherein 
	(a)	the threshold provides a positive predictive value of at least 0.75 for persistent AKI; or
	(b)	the threshold provides a positive predictive value of at least 0.8 for persistent AKI.

	27.-33.	(Canceled)



	35.	(Previously Presented) The method of claim 1, wherein a persistent AKI is defined as acute kidney injury meeting the definition RIFLE F or KDIGO Stage 3 for 72 hours, where the persistence period begins from the time the body fluid sample is obtained to 48 hours after the time the body fluid sample is obtained.
	
	36.	(Previously Presented) The method of claim 15, wherein a persistent AKI is defined as acute kidney injury meeting the definition RIFLE F or KDIGO Stage 3 for 72 hours, where the persistence period begins from the time the body fluid sample is obtained to 48 hours after the time the body fluid sample is obtained.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Anderberg et al. (US Patent Application Publication 2012/0283128 A1, published November 8, 2012). Anderberg et al. teach a method of evaluating the renal status of a subject comprising obtaining a urine subject from a subject that is at risk of a future AKI, and performing a plurality of analyte binding assays configured to detect a plurality of kidney injury markers, and correlating the assay results to the renal status of the subject. 
However, the art does not teach or suggest detecting CCL14 in the body fluid sample of the subject, nor does the art teach or suggest correlating the assay result to the likelihood that the subject has a persistent acute kidney injury, and further treating the patient identified as having persistent kidney injury with renal replacement therapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 5, 7, 8, 10, 15, 16, 19-21, 24, 26, and 34-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646